                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

GREGORY A. CAUDILL,                          )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   2:19-CV-183-TAV-CRW
                                             )
HAMBLEN COUNTY,                              )
ESCO JARNIGAN,                               )
ERIC RICE, and                               )
MEDICAL STAFF,                               )
                                             )
             Defendants.                     )


                             MEMORANDUM OPINION

      This pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 is before the

Court for screening pursuant to the Prison Litigation Reform Act (“PLRA”) [Doc. 2].

I.    SCREENING STANDARDS

      Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or seek monetary relief against a defendant who is immune.         28 U.S.C.

§§ 1915(e)(2)(B), 1915A; Benson v. O’Brian, 179 F.3d 1014, 1015–16 (6th Cir. 1999).

The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,

470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts

liberally construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 . . . creates a right of action

for the vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF COMPLAINT

       On January 21, 2018, while housed at the Hamblen County Jail, Plaintiff was

escorted to “med pass” by Correctional Officer (“CO”) Eric Rice [Doc. 2 p. 4]. Once there,

a nurse informed Plaintiff that she did not have his medications, which prompted Plaintiff

to tell the nurse to “do her job” [Id.]. In response, CO Rice choked and beat Plaintiff,

tearing Plaintiff’s clothes and shoes in the process [Id.]. Plaintiff called 911, and the

Morristown Police came to the jail, took a report, and obtained the video footage from the

jail [Id.]. Plaintiff suspects that the assault may have been motivated by a racial issue,

because he and CO Rice are of different races and the event occurred on Martin Luther

King, Jr., Day [Id.]. On October 15, 2019, Plaintiff signed the instant complaint [Id. at 5],

which seeks monetary compensation from the Sheriff for not training his officers, from CO

Rice for the assault, and from medical staff “for causing the incident” [Id. at 4].


                                               2
III.   DISCUSSION

       Federal district courts apply the State’s statute of limitations for personal injury

actions in proceedings arising under 42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S. 384,

387 (2007). In Tennessee, that period is one year. See Tenn. Code Ann. § 28-3-104; Moore

v. Potter, 47 F. App’x 318, 320 (6th Cir. 2002) (“The appropriate statute of limitations for

personal injury actions arising in Tennessee and brought under the federal civil rights

statutes is one year.”); Foster v. State, 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004)

(applying the one-year statute of limitations from Tenn. Code Ann. § 28-3-104 in a § 1983

claim). When the statute begins to run, however, is an issue of federal law. Eidson v. State

of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007) (citations omitted).

Under federal law, a cause of action accrues, and the limitations period begins to run, when

the injury forming the basis of the claim is discoverable. See Friedman v. Estate of Presser,

929 F.2d 1151, 1159 (6th Cir. 1991) (citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.

1984)).

       Plaintiff complains of events that occurred on January 21, 2018, and of injuries that

were known to him on that date. However, he waited over twenty (20) months from that

date to initiate the instant action [Doc. 2 p. 5]. Accordingly, Plaintiff’s § 1983 claims

against all Defendants are barred by the applicable statute of limitations.

IV.    CONCLUSION

       Plaintiff’s claims are time-barred, and this action will be DISMISSED pursuant to

28 U.S.C. §§ 1915(e)(2)(B) and 1915A for failure to state a claim upon which relief may

                                              3
be granted. The Court CERTIFIES that any appeal from this action would not be taken

in good faith and would be totally frivolous. See Fed. R. App. P. 24.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            4
